Xsensus/Sony
200 Daingerfield Road, Suite 201
Alexandria, VA 22314
UNITED STATES


In re Application of: TAKAHASHI et al.
Serial No.: 16/959,687
Filed: July 2, 2020
For: INFORMATION PROCESSING APPARATUS AND METHOD
         


DECISION ON REQUEST FOR DEFERRED EXAMINATION UNDER 37 C.F.R. 1.103(d) & M.P.E.P. § 709 




This is a decision on the REQUEST filed on July 2, 2020 to defer examination in the above-identified application under 37 C.F.R. § 1.103(d).

The request to defer examination is DENIED.


REGULATION AND PRACTICE
(d) Deferral of examination. On request of the applicant, the Office may grant a deferral of examination under the conditions specified in this paragraph for a period not extending beyond three years from the earliest filing date for which a benefit is claimed under title 35, United States Code. A request for deferral of examination under this paragraph must include the processing fee set forth in § 1.17(i). A request for deferral of examination under this paragraph will not be granted unless:

(1) The application is an original utility or plant application filed under § 1.53(b) or resulting from entry of an international application into the national stage after compliance with § 1.495;
(2) The applicant has not filed a nonpublication request under § 1.213(a), or has filed a request under § 1.213(b) to rescind a previously filed nonpublication request;
(3) The application is in condition for publication as provided in § 1.211(c); and
(4) The Office has not issued either an Office action under 35 U.S.C. 132 or a notice of allowance under 35 U.S.C. 151.







DECISION

Request asks for the maximum deferral of 36 months, which, if given would expire on January 12, 2021.  Please note that the period starts from the earliest priority date.  Therefore, the date of the request decision is later than what would be the expiration of the request.  Therefore, the request is DENIED.

 
Any inquiry regarding this decision should be directed to undersigned, at (571) 270-1068.  A second point of contact, Tod Swann, can be reached at (571) 272-3612.

 


    PNG
    media_image2.png
    115
    284
    media_image2.png
    Greyscale

____________________________________

/Justin W Rider/
Quality Assurance Specialist
Technology Center 2400

/STUART D BENNETT/Examiner, Art Unit 2481